PER CURIAM.
Plaintiff, Natalie R. Hoffman, appeals from a final decree of divorce granting plaintiff a divorce and ordering the defendant, Donald A. Hoffman, to pay alimony and support, contending that the award is insufficient.
There is substantial competent evidence in the transcript of testimony to support the award and we find that the trial court did not abuse its discretion.
Plaintiff’s motion for attorney’s fees is denied.
The court has carefully considered the record on appeal, the briefs, and oral argument of counsel, and from such consideration, no reversible error is found.
Affirmed.
ANDREWS, J., and SPECTOR, SAMUEL, and NANCE, L. CLAYTON, Associate Judges, concur.